Citation Nr: 1008089	
Decision Date: 03/04/10    Archive Date: 03/11/10

DOCKET NO.  08-20 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for numbness of the 
left upper extremity.

3. Entitlement to service connection for numbness of the left 
lower extremity.

4.  Entitlement to an initial evaluation in excess of 10 
percent for cervical spine degenerative disc disease and 
degenerative disc disease of the lumbar spine L5-S1 


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel

INTRODUCTION

The Veteran served on active duty from January 1991 to July 
1991, from November 2002 to October 2003, and from October 
2005 to July 2007.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from 
rating determinations in December 2007 and January 2008 by 
the above Regional Office (RO).  

The issues of entitlement to service connection for numbness 
of the left upper extremity and numbness of the left lower 
extremity as well as a higher evaluation for cervical spine 
degenerative disc disease and degenerative disc disease of 
the lumbar spine L5-S1, is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Hearing loss for VA disability purposes is not shown.


CONCLUSION OF LAW

The Veteran does not experience hearing loss as defined by VA 
regulation; the requirements for service connection for 
hearing loss are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309, 3.385 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Pertinent Law and Regulations for Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Certain chronic diseases, including sensorineural hearing 
loss, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309(a).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

hearing loss

The Veteran maintains that his hearing loss is directly 
related to excessive noise exposure during his military 
service as an armor crewman and infantryman.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.  Further, the United States Court of Appeals for 
Veterans Claims (Court) has indicated that the threshold for 
normal hearing is between 0 and 20 decibels, and that higher 
thresholds show some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).  Even if disabling 
hearing loss is not demonstrated at separation, a veteran 
may, nevertheless, establish service connection for a current 
hearing disability by submitting evidence that a current 
disability is causally related to service.  Hensley v. Brown, 
supra, at 160.  

There is no controversy in this case as to whether the 
Veteran was exposed to noise trauma in service.  His service 
records confirm that he served as an amor crewman and 
infantryman, therefore his account of his exposure is 
credible and entirely consistent with the circumstances of 
his service.  See also DD Form - 214s.

Service treatment records (STRs) include multiple in-service 
hearing conservation data sheets and reports of audiometric 
examinations of the Veteran's hearing acuity.  At separation 
from his first period of service in 1991, audiometric 
examination showed pure tone thresholds in the right ear were 
5, 15, 0, 0, 0 and 0 decibels, respectively, at 500, 1,000, 
2,000, 3,000, 4,000 and 6,000 Hz.  The thresholds in the left 
ear at the same frequencies were 10, 5, 5, 0, 0, and 0 
decibels, respectively.  The Veteran did not complain of 
hearing loss, tinnitus, or other ear pathology.  An audiogram 
conducted at enlistment to the National Guard in March 2000, 
shows pure tone thresholds in the right ear were 0, 0, 0, 0, 
0, and 0 decibels, respectively, at 500, 1,000, 2,000, 3,000, 
4,000 and 6,000 Hertz.  The thresholds in the left ear at the 
same frequencies were 0, 5, 0, 0, 5, and 0 decibels, 
respectively.  A subsequent audiogram in February 2002 showed 
that with the exception of a puretone threshold of 25 
decibels at 6,000 Hz in the left ear, there were no 
significant threshold shifts.  

A September 2005 audiogram just prior to his third period 
service, revealed puretone thresholds in the right ear of -5, 
5, 0, 0, 5, and 0 decibels at 500, 1,000, 2,000, 3,000, 4,000 
and 6,000 Hz and for the left ear at the same frequencies 
were 0, -5, -10, 0, 5, and 0 decibels.  A reference audiogram 
dated in June 2007 revealed puretone thresholds in the right 
ear of 0, 10, 0, 5, 15 and 0 decibels at 500, 1,000, 2,000, 
3,000, 4,000 and 6,000 Hz respectively, and for the left ear 
at the same frequencies were 0, -5, -5, 0, 15 and 0 decibels.  
It was noted that the Veteran had been issued hearing 
protection due to steady noise exposure.  

Of record is a private July 2007 audiogram report.  The 
Veteran gave a history of exposure to noise from jet engines, 
helicopters, and explosions from 1980 until the present.  On 
audiological evaluation pure tone thresholds for the right 
ear were 10, 20, 10, 10, and 10, decibels at 500, 1000, 2000, 
3,000, and 4000 Hz, respectively, and for the left ear at the 
same frequencies were 10, 10, 5, 10 and 10 decibels.  Speech 
audiometry, using Maryland CNC Test, revealed speech 
recognition ability of 100 percent bilaterally.  The results 
were interpreted by the examiner as normal hearing acuity 
bilaterally with a puretone average of 12.5 decibel loss for 
right ear and 8.75 for the left ear.

In this case the competent and credible evidence weighs 
against the Veteran's claim.  The Board acknowledges that the 
Veteran was exposed to hazardous noise in service, however 
that fact alone does not establish a basis for the grant of 
service connection for hearing loss.  The evidence of record 
shows that a hearing disability was not present at any time 
during service, at the time of discharge, or within the first 
post-service year.  Thus, service connection for hearing loss 
on a presumptive service connection basis is not warranted.  
See 38 C.F.R. §§ 3.307, 3.309.  The measurements of the 
Veteran's hearing acuity do not satisfy any of the three 
alternate bases for establishing hearing loss disability 
under 38 C.F.R. § 3.385.  Indeed none of the audiometric 
findings in the claims file show a puretone threshold in any 
critical frequency was 40 decibels or greater, or that three 
or more frequencies were 26 decibels or greater, or that the 
speech recognition score was less than 94 percent.  Therefore 
the Veteran does not have a hearing loss for which service 
connection could be awarded for VA purposes, notwithstanding 
that he may have noticeable loss of hearing acuity.  

There is nothing in the claims file, which would tend to 
establish that the Veteran's claimed hearing loss was 
incurred or aggravated by his military service other than his 
contentions.  While the Board recognizes the sincerity of the 
arguments advanced by the Veteran, the resolution of issues 
that involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, 
requires professional evidence.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  Lay statements may be competent 
to support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 
3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  See also Robinson v. 
Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (confirming that, 
"in some cases, lay evidence will be competent and credible 
evidence of etiology").  

That said, the Veteran can certainly attest to factual 
matters of which he had first-hand knowledge, e.g., noise 
exposure.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  Here, though, his contentions regarding a 
relationship between his claimed hearing loss and military 
service are not statements merely about symptomatology (like 
noticeable hearing loss), an observable medical condition, or 
a contemporaneous medical diagnosis, but rather clearly fall 
within the realm of requiring medical expertise, which he 
simply does not have.  See Barr v. Nicholson, 21 Vet. App. 
303 (2007) (lay testimony is competent to establish the 
presence of observable symptomatology that is not medical in 
nature).  The lay opinion, to the extent it is to be accorded 
some probative value, is far outweighed by the findings 
provided by the military and post-service examiners who 
discussed the Veteran's symptoms, complaints, and 
manifestations.  

Therefore, the preponderance of the evidence is against the 
claim, and there is no reasonable doubt to be resolved.  
38 U.S.C.A. § 5107(b).  


Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claim for VA benefits, as codified in pertinent part at 
38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In letters dated in October 2007 and May 2008, the RO 
informed the Veteran of its duty to assist him in 
substantiating his claim under the VCAA, and the effect of 
this duty upon his claims.  These letters also informed him 
of how disability ratings and effective dates are assigned.  
See Dingess v. Nicholson, supra.  

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  Relevant in-service 
and post-service treatment reports are of record.  The Board 
acknowledges that the Veteran was not examined for the 
purpose of addressing his hearing loss claim; however, the 
evidentiary record fails to show hearing loss as defined by 
VA regulation.  Thus, because the evidence of record is 
sufficient to make a decision on the claim, VA is not 
required to provide the Veteran with a medical examination 
absent a showing of a current disability and an indication of 
a causal connection between the claimed disability and 
service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); see also 
38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  It is 
therefore the Board's conclusion that no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist him in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, supra.

VA has satisfied its duty to assist the Veteran in apprising 
him as to the evidence needed, and in obtaining evidence 
pertinent to his claim under the VCAA.  No useful purpose 
would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the appellant.  The Veterans Court has held that 
such remands are to be avoided.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  


ORDER

Service connection for hearing loss is denied.


REMAND

The Veteran asserts that he has chronic numbness involving 
the left upper extremity and left lower extremity that had 
their onset during service.  

In an October 2007 opinion, a private physician linked the 
Veteran's complaints of numbness and tingling in the left arm 
and left knee to active duty.  However there is no indication 
that a review of in-service treatment records was undertaken.  

Accordingly, a more definitive medical evidence on the 
question of whether the Veteran has current disabilities 
manifested by numbness of the left upper extremity and left 
lower extremity related to military service is needed before 
the claim on the merits can be properly adjudicated.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 173 (1991) (emphasizing 
that adjudicators cannot rely on their own unsubstantiated 
judgment in resolving medical questions).  The current record 
is inadequate to render a fully informed decision on the 
issue without the benefit of medical expertise.  Thus, a 
remand to the RO for further evidentiary development is 
required in order to fulfill the statutory duty to assist.  
Green v. Derwinski, 1 Vet. App. 121 (1991).

The Veteran also contends that his service-connected cervical 
spine and lumbar spine disability is more disabling than the 
current 10 percent rating reflects.  He also contends that 
these disabilities should be rated separately.

Except as otherwise provided in the rating schedule, 
disabilities arising from a single disease entity are to 
rated separately.  38 C.F.R. § 4.25(b) (2009).  Recently the 
Veteran's service connected cervical disc disease and lumbar 
disc disease were evaluated together as a single entity and 
awarded a 10 percent evaluation under Diagnostic Code (DC) 
5242 for degenerative arthritis of the spine.  (See June 2008 
rating decision).  However, there is no provision of the 
rating schedule providing that these disabilities should be 
rated other than separately.  

Although the rating schedule clearly provides for the 
thoracolumbar spine to be rated as one, Note (6) following 
the code specifically allows for separate evaluation for the 
cervical spine and the thoracolumbar spine.  38 C.F.R. § 
4.71a, General Rating Formula for Diseases and Injuries of 
the Spine.  

Also, during the course of this appeal the Veteran has 
consistently complained of radicular symptomatology involving 
the left arm and left leg in addition to the musculoskeletal 
manifestations.  It is pertinent to note that, under the 
criteria for rating diseases and injuries of the spine in 
effect since September 26, 2003, associated neurological 
abnormalities, to include but not limited to bowel or bladder 
impairment, may be rated separately.  To that end, the 
Veteran should undergo VA examination to obtain findings 
specific to the rating criteria for a higher evaluation for 
his cervical spine and lumbar spine disabilities.  The 
examination should include a review of the claims file and 
past clinical history, with particular attention to the 
severity of present symptomatology, as well as any 
significant pertinent interval medical history since his 
examination in 2008.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should also issue to the 
Veteran any additional or corrective VCAA 
notice with regard to his claims, such as 
providing him with updated notice of what 
evidence has been received and not 
received by VA, as well as who has the 
duty to request evidence, and what 
development must be undertaken by VA in 
accordance with applicable case law.  See 
generally Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); 38 U.S.C.A. 
§§ 5100, 5103, 5103A; 38 C.F.R. § 3.159 

2.  Ask the Veteran to provide any 
medical records, not already in the 
claims file, pertaining to treatment or 
evaluation of his cervical spine, lumbar 
spine, left upper extremity and left 
lower extremity and to provide the 
identifying information and any necessary 
authorization to enable the AMC/RO to 
obtain such evidence on his behalf.  All 
pertinent records should be obtained.  
Document any attempts to obtain such 
records.  If the AMC/RO is unable to 
obtain any pertinent evidence identified 
by the Veteran, so inform him and request 
that he obtain and submit it.  If any 
records are unavailable, do not exist, or 
further attempts to obtain them would be 
futile, document this in the claims file.  
See 38 U.S.C.A. § 5103A(b).

3.  The AMC/RO should arrange for the 
Veteran to undergo neurological and 
orthopedic examinations.  The 
neurological examination should be 
conducted first, and that examination 
report made available to the VA 
orthopedic examiner in conjunction with 
that examination of the Veteran.

a.  The claims file must be made 
available to each examiner designated 
to examine the Veteran, and each 
examination report should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
indicated tests and studies should be 
accomplished, and all clinical 
findings should be reported in detail 
and correlated to a specific 
diagnosis.  Each examiner should set 
forth all examination findings, 
together with the rationale for the 
comments and opinions expressed.

b.  The neurologist should describe 
all neurological manifestations and 
symptomatology and offer an opinion as 
to whether the Veteran has any 
separately ratable neurological 
disability, specifically involving the 
left upper extremity or the left lower 
extremity (in addition to orthopedic 
disability) as a manifestation of the 
service-connected cervical spine and 
lumbar spine disabilities.  

c.  The orthopedic examiner should 
render an opinion as to whether it is 
more likely than not (i.e., to a 
degree of probability greater than 50 
percent), at least as likely as not 
(i.e., a probability of 50 percent), 
or unlikely (i.e., a probability of 
less than 50 percent) that disorders 
involving the left upper extremity and 
left lower extremity are presently 
manifested, and if so, are they 
causally or etiologically related to 
the Veteran's service.  Specifically, 
the orthopedic examiner should address 
any incidents, symptoms, or treatment 
the Veteran experienced or manifested 
during service as the possible onset 
of any current left arm or left leg 
disorders.  If any disability cannot 
be regarded as having been incurred 
during service, the examiner should 
specifically indicate so.  In 
rendering the requested opinion, the 
examiner must consider and address the 
October 2007 private medical 
statement.

d.  The orthopedic examiner should 
conduct range of motion testing of 
both the cervical and lumbar spine 
(expressed in degrees, with standard 
ranges provided for comparison 
purposes).  He/she should also render 
specific findings as to whether, 
during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
in coordination associated with each.  
If pain on motion is observed, the 
examiner should indicate the point at 
which pain begins.  In addition, the 
examiner should indicate whether, and 
to what extent, the Veteran likely 
experiences functional loss due to 
pain and/or any of the other symptoms 
noted above during flare-ups and/or 
with repeated use; to the extent 
possible, the examiner should express 
any such additional functional loss in 
terms of additional degrees of limited 
motion for the cervical and the lumbar 
spine.  The examiner should also 
indicate whether any limitation of 
motion of the cervical spine or lumbar 
spine is comparable to ankylosis of 
the spine and, if so, whether such is 
favorable or unfavorable, and the 
extent of such impairment.  

e.  Considering all neurological and 
orthopedic examination findings, the 
orthopedist should provide findings 
responsive to the criteria for rating 
intervertebral disc syndrome (IDS) and 
specifically, comment on the existence 
and frequency of any incapacitating 
episodes (i.e., a period of acute 
signs and symptoms due to IDS that 
requires bed rest prescribed by a 
physician and treatment by a 
physician).  The examiner should opine 
whether, over the last 12-month 
period, the Veteran's incapacitating 
episodes had a total duration of at 
least four weeks.

f.  The examiner should also provide 
an opinion as to the effect that the 
service-connected cervical spine and 
lumbar spine disabilities have, if 
any, on the Veteran's current level of 
occupational impairment.  Moreover, 
the examiner should render an opinion 
as to whether either disability alone 
causes marked interference with 
employment, or the need for frequent 
periods of hospitalization.  The 
conclusions of the examiner should 
reflect review of the claims folder, 
and the discussion of pertinent 
evidence.  If any question posed 
cannot be answered without resorting 
to unsupported speculation, the 
reviewer should so state, and explain 
why that is so

4. The RO/AMC should provide separate 
evaluations for the cervical spine 
disability and the lumbar spine 
disability.

5.  After completing the requested 
action, and any additional 
notification and/or development deemed 
warranted, readjudicate each claim by 
evaluating all evidence obtained after 
the last statement or supplemental 
statement of the case (SSOC) was 
issued.  If the benefits sought on 
appeal remain denied, furnish the 
Veteran and his representative an 
appropriate SSOC containing notice of 
all relevant actions taken on the 
claims, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to 
the issues currently on appeal, 
including VCAA and any other legal 
precedent.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


